Title: Thomas Jefferson to Littleton W. Tazewell, 18 August 1810
From: Jefferson, Thomas
To: Tazewell, Littleton W.


          
            Dear Sir
            Monticello Aug. 18. 10.
          
           Soon after the service of mr Livingston’s writ on me, I applied to the offices at Washington and obtained the letters & papers they possessed respecting our proceedings on the Batture of N. Orleans. I before possessed the printed opinions which had been given on the occasion; and having in my own mind an intimate knolege of the whole transactions, I thought it best to make a full statement of the facts and the law of the case, not only as known to us that at the time, but as since more fully known & considered.   I did it the rather too, as I was pressed by mr Hay and mr Wirt to furnish them with the grounds of defence. with these views I prepared the inclosed Statement, which has been communicated to those gentlemen, and is now forwarded to yourself. it is long, because of the multitude of points which the case presents, and because, the books cited being in few hands, I thought it necessary to copy the authorities verbatim. I shall communicate the same paper to the President & members of the administration for their advice. at the time of writing it I had in view the possibility that it might become necessary to lay the case before Congress, and therefore put the whole into the form of a Narrative, discussing every question in the order of time in which it presented itself. this has occasioned the arrangement to be not very lucid.
           I communicated to mr Wirt & Hay your ideas on the plea of his not being a citizen of any state; but that plea it seems must be put in on oath. I could not swear to that fact; altho’ I little doubt his assumed residence at N. York to be merely temporary, and to qualify himself to bring his action before a favorite judge. a plea to the locality of the action is proposed by mr Hay; but both gentlemen think the case so clear as rather to wish to bring it on on it’s merits; and should the legislature of Orleans take the defence on themselves, as Govr Claiborne (who has been with me) will recommend, and is confident they will do, the case ought, on their account, to be heard on it’s merits. I think with you that some delay may bring us advantage. the examination of witnesses at N. Orleans will of course require time. when you shall have satisfied yourself with the use of the inclosed for any purposes, I will thank you to return it to me, as I wish to communicate it to the President Etc and shall finally deposit it with the gentlemen in Richmond for your common use. Govr Claiborne has promised to procure me three sets of all the printed opinions, affidavits Etc that I may furnish each of you with a copy for your separate use. he will endeavor also to procure some important documents which you will percieve I do not possess. Accept the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        